

Exhibit 10.1 [f8k.htm]
FORBEARANCE AGREEMENT
 
This FORBEARANCE AGREEMENT (the “Agreement”) is made this as of the 23rd day of
May, 2008 (the “Forbearance Effective Date”), by and among SOVEREIGN BANK (the
“Lender”), INDUSTRIAL ENTERPRISES OF AMERICA, INC. (the “Parent”), UNIFIDE
INDUSTRIES, LIMITED LIABILITY COMPANY (“Unifide”), PITT PENN OIL CO., LLC,
(“Pitt Penn”), EMC PACKAGING, INC. (“EMC”), TODAYS WAY MANUFACTURING LLC
(“Today’s Way”), and PITT PENN HOLDING CO., LLC (“Pitt Holding”, together with
Parent, Unifide, Pitt Penn, EMC and Todays Way, each a “Borrower” and
collectively, the “Borrowers”).
 
BACKGROUND
 
A.           On or about October 11, 2007, the Borrowers and the Lender entered
into that certain Credit Agreement (as amended from time to time through the
date hereof, the “Credit Agreement”) whereby the Lender agreed to extend to the
Borrower certain credit accommodations (the “Loan”).  Capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.
 
B.           Concurrently with the execution of the Credit Agreement, the
Borrowers executed and delivered to the Lender that certain Note in the original
principal amount of $5,000,000 (the “Revolving Credit Note”)
 
C.           Concurrently with the execution of the Credit Agreement, the
Borrowers and the Lender entered into that certain First Continued, Amended and
Restated Security Agreement dated as of October 11, 2007 (the “Security
Agreement”) pursuant to which, among other things, the Borrowers granted the
Lender a first priority lien on, and security interest in, substantially all of
the Borrowers’ assets whether real and personal, tangible and intangible and now
existing or thereafter acquired (collectively, the “Collateral”).
 
D.           The documents, instruments, agreements, certificates and statements
that memorialize and/or were executed in connection with the Loan, including,
but not limited to, the Credit Agreement, the Revolving Credit Note, Security
Agreement, as the same may have been or may be amended from time to time, are
collectively referred to as the “Loan Documents”.
 
E.           The following Events of Default have occurred and are continuing
under the Credit Agreement (collectively, the “Specified Events of Default”)
including:  (i) John Mazzuto ceasing to serve in the position of Chairman of
Parent’s Executive Committee, (ii) permitting Funded Debt to exist in the sum of
$3,700,000 in violation of the Credit Agreement, (iii) the failure to provide
enumerated items in the Post-Closing Letter; (iv) the failure to timely deliver
financial statements, or filing Form 10-K and 10-Q for the Parent and its
Subsidiaries as and when due; and (v) the occurrence and nonpayment of an
Overadvance as of March 31, 2008 in the amount of $ 1,189,476.15.
 
F.           On or about February 8, 2008, the Lender notified the Borrowers of
the occurrence of certain of the Specified Events of Default.
 
G.           As a result of the occurrence of certain of the Specified Events of
Default, on or about March 26, 2008, the Lender terminated the Borrowers’ right
to seek Revolving Credit Loans.
 
H.           The Borrowers have requested the Lender to forbear from further
exercising its rights and remedies under the Loan Documents for a limited period
of time to enable the Borrowers to prepare a business plan and to pursue
alternatives to repay the Indebtedness under the Loan Documents in
full.  Subject to the terms and conditions contained herein, the Lender has
agreed to the Borrowers’ request,
 
NOW, THEREFORE, incorporating the Background section herein, and in
consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, and intending to be legally bound, hereby, the Lender and the
Borrowers agree as follows:
 
1. Acknowledgments.  To induce the Lender to enter into this Agreement, the
Borrowers, individually and together, joint and severally, each acknowledge,
agree, warrant, and represent that:
 
a. Acknowledgment of Specified Events of Default; Termination Date; Waiver of
Claims.  (1) the Specified Events of Default enumerated in the Background
Section of this Agreement have occurred and are continuing, have not and cannot
be cured, and are material in nature; (2) the Lender is presently entitled to
exercise its rights and remedies under the Loan Documents and applicable law
including but not limited to acceleration of the Obligations; (3) as of March
26, 2008, the Borrowers may not request, and the Lender is not obligated in any
way to make any Revolving Credit Loans; (4) the Loan Documents are valid and
enforceable against, and all of the terms and conditions of the Loan Documents
are binding as to, each such Borrower who is a party to such documents; (5) the
Lender’s liens and security interests in and to the Collateral as set forth in
the Background Section hereto are valid, legal, binding and properly recorded or
filed; (6) to the extent that any of the Loan Documents require notification by
the Lender to the Borrowers or any other party of the existence of any of the
Specified Events of Default and an opportunity to cure such Specified Events of
Default, such notice and period for cure were properly given by the Lender or
are hereby waived by the Borrowers; and (7) the Borrowers have no defenses,
set-offs or counterclaims against the Lender or, alternatively, to the extent
that any defenses, set-offs or counterclaims exist, the Borrowers hereby waive
any and all defenses, set-offs and counterclaims which they may have or claim to
have as of the date of this Agreement,
 
b. Acknowledgment of Obligations.  As of April 16, 2008, the following amounts
remain, outstanding under the Loan Documents (in addition to late fees,
activation fees, unused line fees, and all other sums recoverable by the Lender
thereunder), all without offset, counterclaims, or other defenses of any kind:
(i) $4,975,852.00 in unpaid principal Revolving Credit Loans, (ii) $15,091.17 in
accrued and unpaid interest under the Revolve Credit Loan Facility; and (iii)
accrued and unpaid attorneys’ fees and costs (collectively, the “Obligations”).
 
c. Adequate Representation.  The Borrowers have each been represented by legal
counsel of their choice, understand and are fully aware of the terms contained
in this Agreement and have voluntarily, without coercion or duress of any kind,
entered into this Agreement and the documents executed in connection with this
Agreement.
 
2. Forbearance by Lender.  Without waiving the Specified Events of Default or
the Lender’s rights and remedies with respect thereto, and subject to the terms
and conditions set forth herein, the Loan Documents, and the documents executed
in connection with this Agreement, the Lender agrees to forbear in the exercise
of its rights and remedies under the Loan Documents as a result of the Specified
Events of Default until the earlier of (i) October 30, 2008 or (ii) the
occurrence of an Event of Default under this Agreement (the “Forbearance
Termination Date”).  On the Forbearance Termination Date, all the Obligations
will be deemed immediately due and payable, in full, with no further notice or
opportunity to cure.
 
3. Release by the Borrowers.  Each of the Borrowers, jointly and severally, on
behalf of themselves and any person or entity claiming by or through any or all
of them (collectively, the “Releasors”), hereby unconditionally remise, release
and forever discharge the Lender, its past and present officers, directors,
shareholders, agents, parent corporations, subsidiaries, affiliates, trustees,
administrators, attorneys, predecessors, successors and assigns and the heirs,
executors, administrators, successors and assigns of any such person or entity,
as releasees (collectively, the “Releasees”), of and from any and all manner of
actions, causes of action, suits, debts, dues, accounts, bonds, covenants,
contracts, agreements, promises, warranties, guaranties, representations, liens,
mechanics’ liens, judgments, claims, counterclaims, crossclaims, defenses and/or
demands whatsoever, including claims for contribution and/or indemnity, whether
now known or unknown, past or present, asserted or unasserted, contingent or
liquidated, at law or in equity, or resulting from any assignment, if any
(collectively, the “Claims”), which any of Releasors ever had, now have, or may
have against any of the Releasees, for or by reason of any cause, matter or
thing whatsoever, arising from the beginning of time to the date hereof,
including but not limited to, any and all Claims relating to or arising from the
lending or any other relationship between any of the Releasees and any or all of
the Borrowers.  Each of the Borrowers warrants and represents that it has not
assigned, pledged, hypothecated and/or otherwise divested itself and/or
encumbered all or any part of the Claims being released hereby and that it
hereby agrees to indemnify and hold harmless any and all of Releasees against
whom any Claim so assigned, pledged, hypothecated, divested and/or encumbered is
asserted.
 
4. Representations and Warranties.  To induce the Lender to enter into this
Agreement, and as partial consideration for the terms and conditions contained
herein, the Borrowers make the following representations and warranties to the
Lender, each and all of which shall survive the execution and delivery of this
Agreement:
 
a. Organization and Authority.  Each Borrower is duly organized, validly
existing and in good standing under the laws of its state of organization.  Each
such Borrower has taken all necessary organizational action to duly authorize
the execution, delivery and implementation of this Agreement and all documents,
agreements and instruments executed by such entity in connection herewith.
 
b. Other Consents.  No consent, waiver, approval or other authorization of or by
any court, administrative agency or other governmental or quasi-governmental
authority is required in connection with the execution and delivery of or
compliance with this Agreement or any other document or instrument relating to
this Agreement.
 
c. No Conflict.  The execution and delivery of this Agreement and all other
documents and instruments executed in connection herewith will not conflict
with, or result in a breach of (i) the terms, conditions or provisions of the
Borrowers’ respective organizational documents; or (ii) any mortgage, lease,
agreement, or other instrument, or any applicable law, judgment, order, writ,
injunction, decree, rule or regulation of any court, administrative agency or
other governmental authority to which any Borrower is a party or by which any of
the Borrowers’ respective properties are bound.
 
d. Valid and Binding Agreement.  This Agreement and each of the documents
executed pursuant hereto are legal, valid, and binding obligations of the
Borrowers, enforceable against each such party in accordance with their
respective terms.
 
e. Compliance with Laws.  The Borrowers are in compliance in all material
respects with all laws, regulations and requirements applicable to their
business and have not received, and have no knowledge of, any order or notice of
any governmental investigation or any violations or claims of violation of any
law, regulation or any governmental requirement applicable to any of them.
 
f. No Untrue or Misleading Statements.  Neither this Agreement nor any other
document executed in connection herewith contains any untrue statement of a
material fact and/or omits any material fact necessary in order to make the
statement, made, in light of the circumstances under which it was made,
accurate.
 
g. Other Representations, Warranties, and Covenants/Schedules.  Except with
respect to the Specified Events of Default, the Borrowers reaffirm all of their
respective representations, warranties, and covenants to the Lender contained in
the Loan Documents and the Borrowers warrant that all such representations,
warranties, and covenants are true and correct as of the Forbearance Effective
Date.
 
5. Forbearance Covenants.  The Borrowers, jointly and severally, covenant and
agree from the Forbearance Effective Date, and until satisfaction of the
Obligations, to do the following:
 
a. Execution of Other Documents.  At the Lender’s request, the Borrowers shall
execute and deliver or cause to be delivered to the Lender and/or file with the
appropriate offices, such documents, instruments, agreements, financing
statements, amendments and/or other things deemed necessary by the Lender, in
its sole discretion, to implement the substance and intent of this Agreement,
the Loan Documents, and the other documents executed in connection herewith or
therewith.
 
b. Existing Covenants.  The Borrowers shall continue to comply with all
covenants contained in the Loan Documents (except with respect to those which,
by their terms, specifically were satisfied as of certain dates prior to the
date hereof).
 
c. Use of Cash or Other Proceeds.  Until the Forbearance Termination Date, no
Borrower shall use any cash or other proceeds from the Borrowers’ businesses to
pay any personal expenses of any employee, shareholder, officer or director of
the Borrowers, or any personal expenses of any nature whatsoever of any
affiliated entity or person.  The Borrowers shall use said cash or other
proceeds only for actual and necessary operating expenses of the Borrowers (as
described on the Budget (defined herein) and payments to the Lender.
 
d. Deposit and Disbursement Accounts/Auto-Debit.  The Borrowers shall maintain
all of their deposit and disbursement accounts at the Lender.  The Lender is
hereby authorized to charge any account of the Borrowers at the Lender for any
payment due by the Borrower hereunder or under the Loan Documents.
 
e. Mortgage.  On the Forbearance Effective Date, Pitt Penn shall execute and
deliver to the Lender a mortgage (the “Mortgage”) against the real property
owned, by Pitt Penn located in Creighton PA (the “Property”) on terms and in
form and substance satisfactory to the Lender which such Mortgage shall create a
first priority mortgage lien against the Property.
 
f. Default Rate.  In addition to all other remedies available to the Lender,
interest shall accrue on the Obligations at the Default Rate from and after
March 26, 2008.  The Lender reserves, and the Borrowers’ acknowledge, the
Lender’s right on the Forbearance Termination Date to collect the difference
between the Default Rate as accrued and the interest on the Obligations actually
paid hereunder,
 
g. Replacement Financing.  On or before one (1) business day after receipt by
the Borrowers, the Borrowers shall provide the Lender with a copy of any
financing or equity commitment, term sheet, or agreement regarding the
refinancing of the Obligations, and copies, on an ongoing basis, of all
non-privileged correspondence and other documentation relating to such
refinancing efforts,
 
h. Access.  The Borrower shall provide the Lender and its consultants (if any)
with reasonable access to all financial books, records and files (whether such
information is stored on any computer or disk) to, among other things, verify
cash receipts, collateral levels, and results of operations.  In particular, but
without limitation, Borrower shall provide the Lender access to its facilities
and all of its financial information every two weeks to allow the Lender to
verify the information in the Borrowing Base Certificate and the amount of
payments made to the Lender.  Reasonable fees and expenses incurred by the
Lender in connection with the foregoing shall be paid or reimbursed by the
Borrowers.
 
i. Cash Flow Budget.  Attached hereto, and incorporated by reference as Exhibit
A, is a cash flow statement, prepared by the Borrowers which enumerates in
detail on a weekly basis Pitt Penn and EMC’s (together, the “Operating
Borrowers”) projected, collections and cash expenses of operations from the
Forbearance Effective Date through the week ending August 1, 2008 (the
“Budget”).
 
j. [reserved]
 
k. Reporting Requirements.  In addition to the reporting requirements set forth
in the Loan Documents, on the first (1st) and fifteenth (15th) day of each month
(each such day, a “Reporting Date”), the Operating Borrowers shall provide to
the Lender:
 
(1) A comparison statement, as approved by the Borrowers’ chief financial
officer, comparing actual results of operations to the Budget for all prior
periods and projecting operations for an additional two (2) week period;
provided that the Borrowers’ actual expenditures for any two (2) week period
(calculated on a rolling basis) shall not exceed 10% of the aggregate
expenditures on the Budget for any such two (2) week period;
 
(2) a report listing all of the Borrowers’ outstanding accounts receivable and
accounts payable and respective agings thereof as of the last day of the
immediately preceding two (2) week period;
 
(3) A Borrowing Base Certificate (the last such Certificate having been provided
by the Borrowers to the Lender as of March 31, 2008), signed by the chief
financial officer of the Operating Borrowers, reflecting, as of the last day of
the immediately preceding week, the amount of Obligations compared to the
Borrowing Base; and
 
(4) On August 1, 2008 and each Reporting Date thereafter, the Operating
Borrowers shall confirm that the Operating Borrowers’ aggregate operating
revenue actually received for the immediately preceding two (2) week period
exceeds the Operating Borrowers’ aggregate operating expenses actually paid
during such period.
 
l. Financial Reports.
 
(1) On or before June June 30, 2008, the Parent shall file its Form 10K for
fiscal year ended June 30, 2007 with the Securities and Exchange Commission;
 
(2) On or before July 31, 2008, the Parent shall file its Form 10Qs for fiscal
quarters ended September 30, 2007, December 31, 2007; and March 31, 2008 with
Securities and Exchange Commission; and
 
(3) On or before September 30, 2008, the Parent shall file its Form 10K for
fiscal year ended June 30, 2008 with Securities and Exchange Commission.
 
m. Payments.
 
(1) On the last day of each calendar month, the Borrowers shall pay the Lender
interest on the then outstanding principal amount of the Revolving Credit Loans
at rate equal to the Prime Rate plus one percent (1%) in arrears;
 
(2) On each date below, the Borrowers shall pay the following additional amounts
to the Lender to be applied as a permanent reduction of the Obligations:
 
(A) On August 1, 2008, 50% of all Excess Cash Proceeds received by the Borrowers
during the weeks beginning July 14, 2008 and July 21, 2008;
 
(B) On August 15, 2008, 50% of all Excess Cash Proceeds received by the
Borrowers during the weeks beginning July 28, 2008 and August 4, 2008;
 
(C) On September 1, 2008, 50% of all Excess Cash Proceeds received by the
Borrowers during the weeks beginning August 11, 2008 and August 18, 2008;
 
(D) On September 15, 2008, 50% of all Excess Cash Proceeds received by the
Borrowers during the weeks beginning August 25, 2008 and September 1, 2008;
 
(E) On October 1, 2008, 50% of all Excess Cash Proceeds received by the
Borrowers during the weeks beginning September 8, 2008 and September 15, 2008;
and
 
(F) On October 15, 2008, 50% of all Excess Cash Proceeds received by the
Borrowers during the weeks beginning September 22, 2008 and September 29, 2008;
 
provided however, that the term “Excess Cash Proceeds” as used above shall mean
the Operating Borrower’s aggregate cash proceeds received during any two (2)
week period noted less the Operating Borrowers’ aggregate expenses reflected on
the Budget and actually paid during such period.
 
n. No Additional Liens or Indebtedness.  No Borrower shall become an obligor or
guarantor with respect to any Indebtedness owed to any entity other than the
Lender.  Further, no Borrower shall pledge any of its assets to any entity other
than the Lender or allow, voluntary or involuntary, any liens or security
interests to attach to any of its assets other than liens and security interests
in favor of the Lender.
 
o. Retention of Investment Banker.  The Borrowers shall provide the Lender
copies of any proposal for the engagement of an investment banker or business
broker received by the Borrowers relating to any Borrower or division
thereof.  On or before September 30, 2008, the Borrowers shall retain an
investment banker on terms and conditions satisfactory to the Lender.  Such
retention shall authorize the investment banker, on behalf of the Borrowers and
its shareholders, to commence a marketing effort for all, or substantially all,
of the assets of the Borrowers, to evaluate any proposals made pursuant to such
efforts, to identify the highest and best proposal and facilitate such sales or
other transactions on behalf of the Borrower as the Consultant may deem
necessary to repay the Obligations, in full on or before the Forbearance
Termination Date.
 
6. Conditions Precedent.  The effectiveness of this Agreement, and the Lender’s
obligations hereunder, are conditioned upon the fulfillment by the Borrowers, as
the case may be, of all of the following conditions precedent:
 
a. Delivery of Documents.  The Borrowers shall deliver to the Lender the
following documents, in form and substance satisfactory to the Lender, and if
such documents require signatures, then executed by the appropriate parties:
 
i)  
This Agreement;

 
ii)  
a Mortgage in form and substance satisfactory to the Lender duly executed by
Pitt Penn;

 
iii)  
Corporate authority documents for each Borrower regarding this Agreement; and

 
iv)  
Such other documents as requested by the Lender.

 
b. Payment of Outstanding Interest.  The Borrower shall pay the Lender accrued
and unpaid interest on the Loans through the date of execution of this
Agreement;
 
c. [reserved]
 
d. Payment of Forbearance Fee.  The Borrower shall pay the Lender a Forbearance
Fee in the aggregate amount of $25,000.00, the full amount of which shall be
deemed earned by the Lender upon execution of this Agreement.  The Borrower
shall pay $12,500.00 of the Forbearance Fee upon execution of this
Agreement.  The balance of the Forbearance Fee shall be paid on or before the
Forbearance Termination Date; and
 
e. Payment of Attorneys’ Fees.  The Borrower shall have paid all amounts
necessary to reimburse the Lender for the reasonable fees and costs incurred by
the Lender, including, without limitation, any fees and costs incurred by the
Lender’s attorneys and accountants in connection with the drafting, negotiation
and execution of this Agreement and the other documents executed in connection
herewith.
 
7. Events of Default.  Each of the following shall constitute an event of
default (“Event of Default”) under this Agreement:
 
a. Payment.  Failure of any Borrower to pay any amount as and when due hereunder
or under this Agreement or the Loan Documents;
 
b. Representations and Warranties.  Any representation or warranty made by any
of the Borrowers in this Agreement or under the Loan Documents shall be false or
misleading in any material respect as of the date made;
 
c. Covenants.  Failure of the Borrowers to observe any covenant set forth in
this Agreement or the Loan Documents;
 
d. Agreements Invalid.  The validity, binding nature of, or enforceability of
any term or provision of this Agreement or any of the Loan Documents is disputed
by, on behalf of, or in the right or name of any Borrower or any material term
or provision of this Agreement or any of the Loan Documents is found or declared
to be invalid, avoidable, or unenforceable by any court of competent
jurisdiction;
 
e. Cross-Defaults.  The occurrence of a default or event of default (other than
the Specified Events of Default) under any of the Loan Documents; or
 
f. Material Adverse Change.  A material adverse change occurs in the financial
condition or credit worthiness of any Borrower or with respect to any of the
Collateral, with such determination to be made by the Lender in its sole and
absolute discretion, including, but, not limited to, any change or potential
change that occurs or which could occur in any Borrower’s financial condition or
assets as a result of any action taken by, or on behalf of, any creditor or
group of creditors of any Borrower.
 
8. Remedies.  An Event of Default hereunder shall constitute an Event of Default
under the Loan Documents.  Upon the Forbearance Termination Date, the Lender’s
obligations hereunder shall terminate, and the Lender shall have and may
exercise, at its option, all of the remedies set forth herein, in any of the
documents executed in connection herewith, in any of the Loan Documents and for
under applicable law, including, without limitation, the following:
 
Confession of Judgment.  EACH BORROWER HEREBY IRREVOCABLY AUTHORIZES AND
EMPOWERS THE LENDER, BY ITS ATTORNEY, OR THE PROTHONOTARY OR THE CLERK OF ANY
COURT OF RECORD IN THE COMMONWEALTH OF PENNSYLVANIA, OR IN ANY JURISDICTION
WHERE PERMITTED BY LAW, UPON THE FORBEARANCE TERMINATION DATE OR AT ANY TIME
THEREAFTER, TO APPEAR FOR SUCH BORROWER AND CONFESS AND ENTER JUDGMENT AGAINST
IT IN FAVOR OF THE LENDER FOR THE AMOUNT OF ALL OF THE OBLIGATIONS UNDER THE
LOAN DOCUMENTS, TOGETHER WITH REASONABLE COSTS OF SUIT AND WITH REASONABLE AND
ACTUAL COLLECTION COSTS (INCLUDING REASONABLE ATTORNEYS’ FEES), WITH OR WITHOUT
DECLARATION, AND WITHOUT STAY OF EXECUTION, AND WITH RELEASE OF ERRORS AND THE
RIGHT TO ISSUE EXECUTION FORTHWITH, AND FOR DOING SO THIS AGREEMENT OR A COPY
VERIFIED BY AFFIDAVIT SHALL BE A SUFFICIENT WARRANT.  EACH BORROWER HEREBY
WAIVES AND RELEASES ALL RELIEF FROM ANY AND ALL APPRAISEMENT, STAY OR EXEMPTION
LAW OF ANY STATE NOW IN FORCE OR HEREAFTER ENACTED.  THIS AUTHORITY AND POWER
SHALL NOT BE EXHAUSTED BY THE EXERCISE THEREOF AND SHALL CONTINUE UNTIL THE
OBLIGATIONS ARE FULLY PAID, PERFORMED, DISCHARGED AND SATISFIED.
 
BEING FULLY AWARE OF ITS RIGHTS TO PRIOR NOTICE AND HEARING ON THE VALIDITY OF
ANY CLAIMS THAT MAY BE ASSERTED AGAINST IT BY THE LENDER HEREUNDER BEFORE
JUDGMENT CAN BE ENTERED AND BEFORE ANY OF ITS ASSETS CAN BE GARNISHED AND
ATTACHED, EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
THESE RIGHTS AND EXPRESSLY AGREES AND CONSENTS TO THE LENDER, UPON THE
FORBEARANCE TERMINATION DATE OR AT ANY TIME THEREAFTER, ENTERING JUDGMENT
AGAINST SUCH BORROWER BY CONFESSION AND ATTACHING AND GARNISHING THE ACCOUNTS
AND OTHER ASSETS OF SUCH BORROWER WITHOUT PRIOR NOTICE OR OPPORTUNITY FOR A
HEARING.  EACH BORROWER ACKNOWLEDGES THAT IT HAS HAD THE ASSISTANCE OF COUNSEL
IN THE REVIEW AND EXECUTION OF THIS AGREEMENT AND FURTHER ACKNOWLEDGES THAT THE
MEANING AND EFFECT OF THE FOREGOING PROVISIONS CONCERNING CONFESSION OF JUDGMENT
HAVE BEEN FULLY EXPLAINED TO IT BY SUCH COUNSEL.
 
9. Miscellaneous.
 
a. Ratification and Confirmation.  Except as amended and supplemented hereby,
all of the terms and provisions of the Loan Documents shall remain in full force
and effect and, except as expressly amended hereby, are hereby ratified and
confirmed.  The Borrowers hereby ratify and confirm that the Loan Documents are
valid and binding obligations and enforceable in accordance with their
respective terms.  All Indebtedness to the Lender presently or hereafter
outstanding under the Loan Documents shall continue to be secured by the
Collateral, and this Agreement does not constitute a novation of the Loan or the
Loan Documents.  All Indebtedness to the Lender is cross-defaulted and
cross-collateralized with all other obligations of the Borrowers to the Lender.
 
b. Reaffirmation of Jury Trial Waiver Clauses.  The Borrowers reaffirm the Jury
Trial Waiver clauses contained in the Loan Documents.  Further, each party
waives any right it may have to claim or recover, in any such suit, action or
proceeding, any special, exemplary, punitive or consequential damages or any
damages other than, or in addition to actual damages.  EACH BORROWER
ACKNOWLEDGES AND AGREES THAT THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF
THIS AGREEMENT AND THAT THE LENDER WOULD NOT EXTEND CREDIT TO THE BORROWERS IF
THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS AGREEMENT.
 
c. Conflict.  In the event and to the extent of any conflict between the
provisions of this Agreement or the documents executed in connection with this
Agreement and the provisions of the Loan Documents, the provisions of this
Agreement or the documents executed in connection with this Agreement with
respect thereto shall govern.
 
d. Costs, Expenses and Attorneys’ Fees.  The Borrowers agree to pay, on or
before the Forbearance Termination Date, all costs and expenses incurred by the
Lender in connection with the negotiation, preparation, administration and/or
enforcement under Loan Documents, this Agreement and all other matters related
thereto, including, without limitation, all fees and out-of-pocket expenses of
counsel for the Lender.  The foregoing costs, expenses and fees shall survive
any termination of this Agreement.
 
e. Survival of Representations and Warranties.  All representations and
warranties contained in this Agreement, the documents executed in connection
herewith and the Loan Documents shall survive the execution of this Agreement
and are material and have been or will be relied upon by the Lender,
notwithstanding any investigation made by any person, entity or organization on
either the Lender’s or any of the Borrowers’ behalf.  No implied representations
or warranties are created or arise as a result of this Agreement.  For purposes
of the foregoing, all statements in any certificate or other writing required by
this Agreement to be delivered to the Lender on or after the execution of this
Agreement by or on behalf of any Borrower pursuant to and in accordance with
this Agreement or in connection with the transactions contemplated thereby shall
be deemed to be representations and warranties contained in this Agreement.
 
f. No Waiver.  No failure or delay on the part of the Lender in the exercise of
any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or remedy preclude any other or
further exercise thereof, or the exercise of any other right, power or remedy.
 
g. Notices.  Any notice given pursuant to this Agreement, or pursuant to any
other Loan Document shall be in writing, including telexes, telegrams,
telecopies or electronic mail.  Notice given by telegrams, telecopies or other
electronic mail, or by telex, shall be deemed to have been given and received
when sent.  Notice given by overnight mail courier shall be deemed to have been
given and received on the date delivered by such overnight courier.  Notice by
mail shall be deemed to have been given and received three (3) days after the
date deposited, when sent by certified mail, first class, postage prepaid, and
addressed as follows:
 
If to the Borrowers:


Industrial Enterprises of America, Inc., et al.
426 Freeport Rd.
Creighton, PA 15030
Attn: James W. Margulies, CEO
Telephone:
Telecopy:


With a copy to:
Margulies & Levinson LLP
24300 Chagrin Boulevard
Cleveland, Ohio 44122
Attn: Jeffrey M. Levinson, Esquire
Telephone: 216-514-4935
Telecopy: 216-514-4936


If to the Lender:


Sovereign Bank
Two Aldwyn Lane
East Lancaster Ave. & Sproul Rd.
Villanova, PA 19085-1420
Attn: Thomas Young, VP
Telephone: 610-526-6429
Telecopy:




With a copy to:


REED SMITH LLP
2500 One Liberty Place
1650 Market Street
Philadelphia, PA 19103-7301
Attn: Derek J. Baker, Esquire
Telephone No.: 215-851-8100
Telecopy No.: 215-851 -1420


A party may change its address by giving written notice of the changed address
to the other party, as specified herein.
 
h. Headings.  The headings and underscoring of articles, sections and clauses
have been included herein for convenience only and shall not be considered in
interpreting this Agreement.
 
i. Governing Law.  This Agreement and all of the Loan Documents shall be
construed in accordance with and governed by the internal laws of the
Commonwealth of Pennsylvania, irrespective of the governing law clauses in the
Loan Documents.
 
j. Consent to Jurisdiction and Service of Process.  Each Borrower irrevocably
appoints each and every officer of such Borrower as its attorneys upon whom may
be served, by regular or certified mail at the address set forth herein, any
notice, process or pleading in any action or proceeding against it arising out
of or in connection with this Agreement or any of the other Loan Documents, and,
with respect to any action or proceeding respecting this Agreement, each
Borrower hereby (i) consents that any action or proceeding against it be
commenced and maintained in any court within the Commonwealth of Pennsylvania or
any the United Slates District Court in the Commonwealth of Pennsylvania by
service of process on any such officer; (ii) agrees that the said courts shall
have jurisdiction with respect to the subject mailer hereof and the person of
each Borrower; and (iii) waives any objection that such Borrower may now or
hereafter have as to the venue of any such suit, action or proceeding brought in
such a court or that such court is an inconvenient forum.  Notwithstanding the
foregoing, the Lender, in its absolute discretion, may also initiate proceedings
in the courts of any other jurisdiction in which any Borrower may be found or in
which any of the Borrowers’ properties or the Collateral may be located.
 
k. Integration.  This Agreement and the documents referred to comprising or
relating to this Agreement constitute the sole agreement of the parties with
respect to the subject matter hereof and thereof and supersede all oral
negotiations and prior writings with respect to the subject matter hereof and
thereof.
 
l. Amendment and Waiver.  No amendment of this Agreement, and no waiver,
discharge or termination of any one or more of the provisions hereof, shall be
effective unless set forth in writing and signed by all of the parties hereto.
 
m. Successors and Assigns.  This Agreement (i) shall be binding upon the Lender
and the Borrowers and upon their respective nominees, successors and assigns,
and (ii) shall inure to the benefit of the Borrowers and the Lender and to their
respective nominees, successors and assigns; provided however, that the
Borrowers may not assign their rights hereunder or any interest herein without
obtaining the prior written consent of the Lender, and any such assignment, or
attempted assignment shall be void and of no effect with respect to the Lender.
 
n. Severability of Provisions.  Any provision of this Agreement that is held to
be inoperative, unenforceable, void or invalid in any jurisdiction shall, as to
that jurisdiction, be ineffective, unenforceable, void or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability or validity of that provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable.
 
o. No Third-Party Beneficiaries.  Notwithstanding anything to the contrary
contained herein, no provision of this Agreement or any other document executed
in connection herewith is intended to benefit any party other than the
signatories hereto nor shall any such provision be enforceable by any other
party.
 
p. Indemnification.
 
(1) If, after receipt of any transfer or payment of all or any part of any one
or all of the Obligations, the Lender is compelled to surrender such transfer or
payment to any person or entity for any reason (including, without limitation, a
determination that such payment is void or voidable as a preference or
fraudulent conveyance, an impermissible setoff, or a diversion of trust funds),
then this Agreement and the other documents executed in connection herewith
shall continue in full force and effect, and the Borrowers shall be liable
jointly and severally, for, and shall indemnify, defend and hold harmless the
Lender with respect to the full amount so surrendered.
 
(2) The provisions of this section shall survive the termination of this
Agreement and shall be and remain effective notwithstanding the payment of any
or all of the Obligations to the Lender, the cancellation of any of the Loan
Documents, the release of any encumbrance securing the Obligations or any other
action, which the Lender may have taken in reliance upon its receipt of such
payment.  Any cancellation of any of the Loan Documents, release of any
encumbrance or other such action shall be deemed to have been conditioned upon
any payment of any or all of the Obligations having become final and
irrevocable.
 
q. Counterparts.  This Agreement may be executed in any number of counterparts
and by the different parties on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement.  This Agreement shall be deemed to have
been executed and delivered when the Lender has received counterparts hereof
executed by all parties listed on the signature pages below.
 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be executed individually, or by their duly authorized officers on the date first
written above.
 
WITNESS:
INDUSTRIAL ENTERPRISES OF AMERICA, INC.
   
By:                                                                
Name:
By:                                                                
Name:
Title:                                                                
   
WITNESS:
 
UNIFIDE INDUSTRIES, LIMITED LIABILITY COMPANY
   
By:                                                                
Name:
By:                                                                
Name:
Title:                                                                
   
WITNESS:
 
PITT PENN OIL CO., LLC
 
   
By:                                                                
Name:
By:                                                                
Name:
Title:                                                                
   
WITNESS:
 
EMC PACKAGING, INC.
   
By:                                                                
Name:
By:                                                                
Name:
Title:                                                                
   
WITNESS:
TODAYS WAY MANUFACTURING LLC
   
By:                                                                
Name:
By:                                                                
Name:
Title:                                                                



(Signatures continue on following page)

 
 

--------------------------------------------------------------------------------

 




   
WITNESS:
 
PITT PENN HOLDING CO., LLC
   
By:                                                                
Name:
By:                                                                
Name:
Title:                                                                
   
WITNESS:
 
NEWCO
   
By:                                                                
Name:
By:                                                                
Name:
Title:                                                                
     
SOVEREIGN LENDER
     
By:                                                                
Name:
Title:                                                                


 
 

--------------------------------------------------------------------------------

 
